FILED
                            NOT FOR PUBLICATION                             AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50454

               Plaintiff - Appellee,             D.C. No. 3:09-cr-01852-JLS

  v.
                                                 MEMORANDUM *
SALOMON GARCIA-RODRIGUEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Salomon Garcia-Rodriguez appeals from the 46-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia-Rodriguez contends that the district court procedurally erred by

neglecting to meaningfully consider and address all of the factors set forth in 18

U.S.C. § 3553(a) and his request for a downward departure and failing to

adequately explain the reasons for the sentence. The record reflects that the district

court considered the section 3553(a) factors, provided a reasoned explanation for

the sentence, and did not otherwise procedurally err. See United States v. Carty,

520 F.3d 984, 991-93 (9th Cir. 2008) (en banc); see also United States v.

Diaz-Argueta, 564 F.3d 1047, 1051-52 (9th Cir. 2009).

      Garcia-Rodriguez also contends that his sentence is substantively

unreasonable in light of his mitigating personal circumstances and the minor nature

of the prior conviction that was the basis for a 16-level enhancement under

U.S.S.G. § 2L1.2(b)(1)(A)(ii). The record reflects that the 46-month sentence is

substantively reasonable in light of the totality of the circumstances and the section

3553(a) factors. See Gall v. United States, 552 U.S. 38, 51-52 (2007); cf. United

States v. Amezcua-Vasquez, 567 F.3d 1050, 1055-56 (9th Cir. 2009).

      AFFIRMED.




                                                                                09-50454